DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of International application PCT/CN2018/104921, filed on September 11, 2018, which claims priority to Chinese Patent Application No. 201710814504.0, filed on September 11, 2017 and claims priority to Chinese Patent Application No. 201711149096.8, filed on November 17, 2017.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 6, 2020, August 26, 2020, and April 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated May 11, 2020. Claims 1-15 are pending. This communication is considered fully responsive and sets forth below.

Claim Objections
6.	Claim 14 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 14, it recites “The method according to claim 10, 
wherein when a value of the correlation identifier is equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a first pattern; or when a value of the correlation identifier is not equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a second pattern.”
Claim 10 recites, “An apparatus for receiving a pilot signal, comprising 
a communications unit…”
Claim 11 recites, “The apparatus according to claim 10, 
wherein when a value of the correlation identifier is equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a first pattern; or when a value of the correlation identifier is not equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a second pattern.”
Based on the information presented above, the limitations in the wherein-clause of claim 14 is same as in the wherein-clause of claim 11. Claim 14 is a method-step claim and claim 10 is an apparatus claim. 
It seems a typographic error in claim 14 regards to its parent claim. Actually, claim 14 seems to depend from a method claim, i.e., claim 13 instead.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-9 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “An apparatus for generating a pilot signal, comprising a processing unit, wherein the processing unit is configured to: 
obtain a correlation identifier and a port number; 
determine a pilot sequence based on the correlation identifier; and 
generate the pilot signal based on the pilot sequence and the port number.”
Claim 1 is an apparatus claim that claims “obtain a correlation identifier and a port number” as indicated in italics above. The source of the obtaining function is not defined in the claim. In other words, where does the apparatus obtain a correlation identifier and a port number from?
Consequently, claim 1 is rejected for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Claims 2-9 are rejected since they all depend from claim 1.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzen (US 2002/0181431).
Regarding claim 1, Lorenzen teaches the apparatus for generating a pilot signal (paragraph [0012] lines 1-8; Examiner’s Notes: GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “apparatus” in the instant application), comprising 
a processing unit (paragraph [0012] lines 1-8; Examiner’s Notes: GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “apparatus” in the instant application; a processing unit is an inherent characteristic within the GPS Signal Generator), wherein the processing unit is configured to: 
obtain a correlation identifier and a port number (paragraphs [0013] lines 1-13 & [0014] lines 1-9; Examiner’s Notes: the trigger information teaches the limitation of “correlation identifier” and a reference frequency, i.e., 10MHz from a port of the CDMA unit 1 as shown in FIG. 1 teaches the limitation of “a port number;” in fact, GPS Signal Generator 3 obtaining the trigger information and the reference frequency depicted in FIG. 1 of the prior art teaches this limitation in the instant application); 
determine a pilot sequence based on the correlation identifier (paragraph [0014] lines 1-9; Examiner’s Notes: obtaining/determining 2pps (pulse-per-second) based on the trigger information in the prior art teaches the limitation of “determine a pilot sequence based on the correlation identifier” in the instant application); and 
generate the pilot signal based on the pilot sequence and the port number (paragraph [0014] lines 1-5; Examiner’s Notes: GPR RF generated by GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “generate the pilot signal based on the pilot sequence and the port number” in the instant application).
Regarding claim 10, Lorenzen teaches the apparatus for receiving a pilot signal (paragraph [0012] lines 1-8; Examiner’s Notes: the process with GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches this limitation in the instant application), comprising a communications unit and a processing unit, wherein the processing unit is configured to control the communications 8 of 11Attorney Docket No. 5848-00043-USunit to: 
send a correlation identifier and a port number to a terminal device (paragraphs [0013] lines 1-13 & [0014] lines 1-9; Examiner’s Notes: the trigger information teaches the limitation of “correlation identifier” and a reference frequency, i.e., 10MHz from a port of the CDMA unit 1 as shown in FIG. 1 teaches the limitation of “a port number;” in fact, GPS Signal Generator 3 obtaining the trigger information and the reference frequency depicted in FIG. 1 of the prior art teaches this limitation in the instant application), 
wherein the correlation identifier and the port number are used to generate the pilot signal (paragraph [0014] lines 1-9; Examiner’s Notes: GPR RF generated by GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “the correlation identifier and the port number are used to generate the pilot signal” in the instant application); and 
receive the pilot signal from the terminal device (paragraph [0014] lines 1-5).
Regarding claim 13, Lorenzen teaches the method for receiving a pilot signal (paragraph [0012] lines 1-8; Examiner’s Notes: the process with GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches this limitation in the instant application), comprising: 
sending, by a network device, a correlation identifier and a port number to a terminal device (paragraphs [0013] lines 1-13 & [0014] lines 1-9; Examiner’s Notes: the trigger information teaches the limitation of “correlation identifier” and a reference frequency, i.e., 10MHz from a port of the CDMA unit 1 as shown in FIG. 1 teaches the limitation of “a port number;” in fact, GPS Signal Generator 3 obtaining the trigger information and the reference frequency depicted in FIG. 1 of the prior art teaches this limitation in the instant application), 
wherein the correlation identifier and the port number are used to generate the pilot signal (paragraph [0014] lines 1-9; Examiner’s Notes: GPR RF generated by GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “the correlation identifier and the port number are used to generate the pilot signal” in the instant application); and 
receiving, by the network device, the pilot signal from the terminal device (paragraph [0014] lines 1-5), 

Allowable Subject Matter
12.	Claims 2-9, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim 1, 10 or 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s) and overcome the rejection under 35 U.S.C. 112(b).
Regarding claims 2 and 4-9, the prior art in single or in combination fails to teach "wherein the processing unit is configured to: when a value of the correlation identifier is equal to a preset value, determine the pilot sequence based on a timeslot number and at least one parameter of an identifier of a cell to which the apparatus belongs, an identifier of the apparatus, and a scramble identifier; or when a value of the correlation identifier is not equal to a preset value, determine the pilot sequence based on the correlation identifier and at least one parameter of an identifier of a cell to which the apparatus belongs, an identifier of the apparatus, and a scramble identifier,” in combination with other limitation of the claim(s).
Regarding claim 3, the prior art in single or in combination fails to teach "wherein the processing unit is configured to: when a value of the correlation identifier is equal to a preset value, determine the pilot sequence based on a timeslot number and at least one parameter of an identifier of a cell to which the apparatus belongs, an identifier of the apparatus, and a scramble identifier; or when a value of the correlation identifier is not equal to a preset value, determine the pilot sequence based on at least one parameter of an identifier of a cell to which the apparatus belongs, an identifier of the apparatus, and a scramble identifier,” in combination with other limitation of the claim(s).
Regarding claim 11, the prior art in single or in combination fails to teach "wherein when a value of the correlation identifier is equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a first pattern; or when a value of the correlation identifier is not equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a second pattern,” in combination with other limitation of the claim(s).
Claim 14 includes similar limitations.
Regarding claim 12, the prior art in single or in combination fails to teach "wherein the communications unit is configured to: send a radio resource control (RRC) message to the terminal device, wherein the RRC message comprises the correlation identifier and the port number; or send the RRC message to the terminal device, wherein the RRC message comprises the correlation identifier, and send downlink control information (DCI) to the terminal device, wherein the DCI comprises the port number,” in combination with other limitation of the claim(s).
Claim 15 includes similar limitations.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups;
Singh et al. (US 2018/0367518) is directed to the network protocol to identify and authenticate devices from different vendors in a network, wherein each vendor is provided a vendor key unique to the vendor by a network management server, a vendor server associated with the vendor provisions a device with a first hash value generated using the vendor key among other device attributes, when the device is deployed in the network, the network management server queries the device and the device generates a second hash value using the first hash value and sends it in a response to the network management server; 
Yoon et al. (US 7,831,822) is generally directed to various aspects of a real-time stateful packet inspection method, wherein a hash key generator hashes a parameter extracted from the received packet and generates a hash pointer of the session table corresponding to the packet, and a packet inspection module generates state information corresponding to the received packet from both directionality information of the packet and entry header information of the packet stored in the session table and then inspects the packet based on the generated state information.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473